Citation Nr: 0930509	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served in the United States Naval Reserve from 
October 1965 to October 1968.  He served on active duty from 
February 1967 to October 1968.  Prior to this time, he 
performed active duty for training and inactive duty 
training. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran has submitted new medical evidence to the Board. 
The Veteran expressly declined to waive RO review of this new 
evidence; however, in light of the grant of the full benefits 
sought on appeal in this decision, remand of this case for RO 
consideration of the evidence is not necessary.  See 38 
C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the bilateral hearing loss is 
etiologically related to in-service noise exposure.

2.  There is an approximate balance of positive and negative 
evidence as to whether the tinnitus is etiologically related 
to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, bilateral 
hearing loss was incurred as a result of his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2008).

2.  Resolving doubt in favor of the Veteran, tinnitus was 
incurred as a result of his active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
Veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.

II.  Analysis

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He essentially contends that he 
developed these disabilities as a result of noise exposure 
during his service in the Navy.  He believes his hearing loss 
and tinnitus developed from "working on deck while 3"/52 
guns were being fired... [and] in the boiler room and the 
engine room as a fireman."  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 
C.F.R. § 3.6 (2008).  Active duty for training is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2008).  Inactive duty training includes duty, other than 
full-time, for Reserves.  38 C.F.R. § 3.6(d)(1) (2008).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002 & 
Supp. 2009).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's current hearing loss disability is established 
by the February 2007 VA audiological examination report.  
This report reflects average audiological thresholds of 53 
decibels in the right ear and 48 decibels in the left ear.  
Right ear speech recognition scores were 94 percent in the 
right ear and 100 percent in the left ear.  The examiner 
diagnosed normal to moderately severe sensorineural hearing 
loss bilaterally, slightly worse in the right ear.  Tinnitus 
was expressly diagnosed in the April 2007 addendum.

In terms of in-service noise exposure, the Board notes that 
the Veteran's service personnel records reflect that he was a 
fireman while in service.  The Board finds that loud noise 
exposure is consistent with the circumstances surrounding 
such service, and the Veteran is competent to describe loud 
noise exposure.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board therefore finds that the Veteran was 
likely exposed to loud noise during service.

In summary, there appears to be no dispute as to the fact 
that the Veteran has a current bilateral hearing disability 
and tinnitus.  The Board has further established that the 
Veteran suffered acoustic trauma during service.  Thus, the 
remaining question that must be resolved is whether the 
Veteran's hearing loss and tinnitus are related to his in-
service noise exposure.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail.  The Court has also stated, 'It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim.'  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

There are two medical opinions of record that address the 
nexus issue.  The first of these is a negative etiology 
opinion that appears in a VA examination report, and the 
second is a positive opinion that was written by a private 
audiologist.

According to the February 2007 VA examination report, the 
Veteran reported some minor onset of hearing problems during 
the military and stated that people often had to repeat 
themselves.  After returning from active duty in Vietnam, he 
noticed more difficulties.  He stated that his hearing 
problems have gotten progressively worse over the years and 
became a major problem around 1985 when he owned his own 
machine shop and worked in the office.  He stated that his 
tinnitus had its onset during military service, and he 
described it as ringing.  

He reported experiencing excessive noise on active duty 
working as a boilerman and ship fitter without hearing 
protection.  He stated that his ship fired over 10,000 rounds 
and that his general quarters station was located below the 
gun station.  As a civilian, the Veteran worked in a 
fabricating shop as a welder from 1968 to 1985.  He stated 
that there was not much noise in the area of the plant in 
which he worked.  He worked at a different fabricating shop 
for the next 15 years and owned his own machine shop 
concurrently for about five years.  Hearing protection was 
worn at both jobs.  Recreationally, the Veteran went hunting 
a couple of times during his life.  He denied any medical 
history, family history, or ototoxic drug history of hearing 
loss.

The VA examiner gave an etiology opinion in April 2007.  This 
opinion, in pertinent part, notes that audiometric data 
indicated normal whisper tests bilaterally on October 1965, 
February 1967, and October 1968.  It noted that the Veteran 
had filed a claim for dental issues in 1969, but mentioned no 
ear-related conditions.  It noted the Veteran's extensive 
history of unprotected civilian occupational noise exposure 
working in machine and fabricating shops and as a welder.  
The examiner noted that the Veteran's claims of his ship 
firing 10,000 rounds of ammunition and his working in the 
boiler room cannot be substantiated.  Due to these factors, 
it was the examiner's opinion that it is not at least as 
likely as not that hearing loss or tinnitus is related to 
military service.

According to an August 2007 letter from a private 
audiologist, the Veteran reported that his military 
occupational specialty was fireman and that his primary 
station was in the boiler room of a destroyer ship.  He 
reported that the room was filled with turbine steam motors 
that constantly emitted very loud, high-pitched sounds.  
There were also pumps with loud valves opening and closing on 
a regular basis, and the turbine for the ships screws also 
ran though the boiler room.  The Veteran reported being 
exposed to significant noise levels as part of his regular 
duties.  He reported high noise exposure during a particular 
duty in which he had to shut down the boiler, crawl inside, 
and scrape the shoot from the casting.  He also described 
using high-pressure air hoses to clean thousands of steam 
drums.  He reported being exposed to significant noise from 
the guns on board and noted that the ship had engaged in 
heavy combat and expelled over 10,000 rounds.  For the last 
three months of his active duty, the Veteran was stationed in 
a ship repair shop that was located in the hull just inside 
where the screws operated.  Following his time in the 
service, the Veteran reported that he worked as a welder in a 
machine shop, but that the area he was in was separated from 
the machinery room so the noise was minimal.  

The Veteran reported first noticing tinnitus and difficulty 
hearing while serving on active duty.  He reported that his 
shipmates would often comment that he did not hear them.  He 
reported that the reason he did not file the claim earlier 
was because he did not want to be viewed as cowardly.  He 
denied a history of middle ear infections, ear surgery, 
dizziness, or pain/pressure in his ears.

The private audiologist reviewed the Veteran's service 
records and indicated that a whispered voice test was given 
at both his enlistment and separation examinations.  The test 
is not capable of confirming or denying the presence of 
hearing loss.  The audiologist further stated that 
histopathology reports indicate that outer hair cell damage 
can occur prior to the presence of a threshold shift on 
audiometric examinations.  The audiologist also reviewed the 
results of the February 2007 VA examination.

It was the private audiologist's opinion that, based on the 
history provided, it is more likely than not that the 
Veteran's shift in hearing and tinnitus are related to his 
military noise exposure.  She noted that, according to the 
American College of Occupational and Environmental Medicine, 
noise exposure without hearing protection can cause and/or 
contribute to noise-induced hearing loss, acoustic trauma, 
and tinnitus in individuals.

Having reviewed these etiology opinions, the Board concludes 
that there is an approximate balance of positive and negative 
evidence regarding the question of whether the Veteran's 
hearing loss and tinnitus are related to his in-service 
acoustic trauma.  Both audiologists based their opinions on 
reviews of the Veteran's service treatment records and his 
account of his history of noise exposure.  Furthermore, both 
audiologists provided a thorough rationale behind their 
conclusions.  Therefore, resolving reasonable doubt in favor 
of the Veteran, the Board finds that grants of service 
connection for bilateral hearing loss and tinnitus are 
warranted.


ORDER

Entitlement to service connection for hearing loss is 
granted.  

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


